— Appeal by defendant from a judgment of the Supreme Court, Kings County (Meyerson, J.), rendered October 14, 1981, convicting him of burglary in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The court’s ruling at the pretrial Sandoval hearing (see, People v Sandoval, 34 NY2d 371), that the prosecutor would be allowed to cross-examine the defendant with respect to whether he had ever been convicted of any other crimes in addition to attempted possession of a weapon, but would not be allowed to specifically ask if he had ever been convicted of criminal trespass, was a proper exercise of its discretion (see, People v McClain, 107 AD2d 765). The defendant’s contention that the People failed to comply with his demand for a bill of particulars is without basis. Finally, the sentence imposed was not excessive and its modification by this court is unwarranted (see, People v Suitte, 90 AD2d 80). Lazer, J. P., Thompson, Bracken and Rubin, JJ., concur.